The defendant was charged in justice court with operating a garbage truck without a permit from the department of public service, and was there convicted, from which conviction it appealed to the superior court. In the latter court, the action was dismissed, from which the state gave oral notice of appeal from the oral decision of the trial court announced at the conclusion of the trial. No formal written order or judgment was entered.
[1] At the threshold, we are met with the question of jurisdiction. In Codd v. Von Der Ahe, 92 Wn. 529,159 P. 686, there was an attempt to appeal from the oral decision of the trial court, and it was there said: *Page 207 
"We cannot entertain an appeal, as from a final judgment, from an oral order which was never expressed in a formal written judgment."
That case is controlling. The case of Robertson v. Shine,50 Wn. 433, 97 P. 497, is to the same effect.
The question is not whether an oral notice of appeal can be given at the proper time, but whether there is any judgment or order from which an appeal can be taken.
[2] This being a question of jurisdiction, the court will raise it of its own motion, even though neither of the parties is asking for such a ruling. It is well-settled that the parties cannot stipulate jurisdiction in this court.
There being no formal written order or judgment from which an appeal could be taken, the law requires the dismissal of this appeal, and it is so ordered.
BLAKE, C.J., STEINERT, ROBINSON, and JEFFERS, JJ., concur. *Page 208